Citation Nr: 1720378	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  06-02 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to higher disability ratings for low back degenerative disc disease (DDD) L5-S1, initially rated as 20 percent disabling prior to March 30, 2012, and as 40 percent disabling from that date. 

2.  Entitlement to higher disability ratings for cervical fusion residuals C5-6 and C6-7 with DDD, initially rated as 20 percent disabling prior to March 30, 2012, and as 30 percent disabling from that date. 

3.  Entitlement to a higher initial separate rating for right lower extremity radiculopathy, currently rated as 10 percent disabling.

4.  Entitlement to a higher initial separate rating for right upper extremity radiculopathy, currently rated as 20 percent disabling. 

5.  Entitlement to a higher initial separate rating for left upper extremity radiculopathy, currently rated as 20 percent disabling. 

6.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability prior to March 30, 2012. 


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran and his wife testified at a hearing before the undersigned at the RO in August 2007.  The Veteran additionally testified at a prior hearing before a Decision Review Officer (DRO) at the RO in May 2006.  Hearing transcripts are of record.

The Board remanded the increased rating claims for the low back and cervical spine disabilities for further development in May 2008.  In August 2009 the Board issued a decision denying claims for disability ratings higher than 20 percent for both disabilities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and the Court issued an order in March 2010 remanding the claims to the Board for further action in accordance with the terms of a Joint Motion for Remand filed by the parties.  

In January 2011, the Board determined that the claim of entitlement to a TDIU had been raised by the record and remanded all claims on appeal for further evidentiary development.  

In the December 2013 and July 2016 rating decisions, the RO, inter alia, granted entitlement to a TDIU, effective March 30, 2012, and entitlement to separate disability ratings for radiculopathy of the bilateral upper and right lower extremities.  Although the Veteran did not perfect separate appeals of the ratings assigned for radiculopathy, these disabilities are considered part of the cervical spine and low back disabilities on appeal, as The General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71 (2016) (Formula) requires consideration of the neurologic manifestations of spine disability.  Formula, Note (1).  

A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, as the grant of TDIU was not for the entire period on appeal, and as the separate evaluations for the radiculopathy of the Veteran's extremities assigned during the course of this appeal are less than the maximum benefit allowed, these matters remain on appeal.  

In a March 2015 NOD, the Veteran raised the issue of whether the rate assigned for his Concurrent Retirement and Disability Pay was proper.  He additionally requested an informal DRO conference with respect to this issue.  This issue is, therefore, referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a March 2017 letter in reply to a January 2017 letter from the Board, the Veteran's attorney stated that the Veteran desires to have a videoconference hearing.  

Under 38 C.F.R. § 20.703 (2016), a Veteran can request a hearing before the Board of Veterans' Appeals at a Department of Veterans Affairs field facility when submitting the substantive appeal (VA Form 9) or anytime thereafter.  As noted, the Veteran previously offered testimony before the undersigned at the RO in August 2007; however, as noted by the Court, "limiting a claimant to a single Board hearing without regard to the stages of appellate proceedings that have occurred, especially in the face of an assertion that he or she wishes to submit additional evidence in the form of testimony, is not consistent with the solicitous guarantee of claim development evident from the specific sections and overall structure of the VA claims and appeals process."  Cook v. Synder, No. 15-0873, (Vet. App. Jan. 31, 2017).  

As in Cook, the Veteran's hearing occurred prior to a Board decision that was appealed to the Court and then remanded back to the Board.  As such, the Board finds the Veteran should be scheduled for an additional hearing.

Because such hearings for the Board are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to schedule the Veteran for a hearing at the RO via videoconference before a Veterans Law Judge at the earliest opportunity, following the usual procedures as set forth in 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.704 (2016).

2.  After the hearing is conducted or in the event the Veteran withdraws his request for a hearing, or fails to appear at the scheduled hearing, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




